Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed August 28, 2020 is a reissue application of 15/431,184 (U.S. Patent No. 10,063,899, issued August 28, 2018).

Claims 1-14 were initially pending in the application.  Claims 15-17 were newly added in a preliminary amendment filed on August 28, 2020.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,063,899 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.



Content of Reissue Applications
As required by 37 CFR 1.173(c), the applicant must provide support for any claim amendments.
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
The applicant has not provided any explanation of support for new claims 15-17.  Examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation separately to avoid the same error in the future.  Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to provide proper citation and explanation for all previously amended/added limitations that remain in claims and any future amended/added limitations will result in the response being deemed as noncompliant.


Claim Rejections - 35 USC § 251
Claims 15-17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claim 1 with the addition of independent claim 15 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/431,184 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on February 9, 2018.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below):

    PNG
    media_image1.png
    352
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    651
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    169
    662
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    314
    659
    media_image5.png
    Greyscale

(page 12-13, Applicant’s Arguments/Remarks 
filed Feb. 9, 2018 in application 15/431,184)

	Additionally, the Notice of Allowance mailed on April 27, 2018 contains an Examiner’s amendment that was authorized by Saad Hassan (Reg. No. 70,223).  The amendment added the following limitations to the independent claims (using claim 1 as example):

    PNG
    media_image6.png
    86
    652
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    221
    649
    media_image7.png
    Greyscale

…

    PNG
    media_image8.png
    294
    652
    media_image8.png
    Greyscale


Thus, at least the following limitations found in claim 1 that correspond to the arguments and amendments made during prosecution which state the following are all considered to be surrender generating limitations: 
receiving, using control circuitry, a user selection of an identifier of the media content series that includes a plurality of media assets; 		(arguments filed 2/9/2018)
retrieving, using the control circuitry, a first data structure from a provider of the media content series comprising a first price for receiving current access to the media content series, including the plurality of media assets, by way of a single purchase from the provider; 
							(amendment filed 2/9/2018)
retrieving, using the control circuitry, data identifying a plurality of content providers for providing current access to the respective media asset by way of the network connection, 
							(amendment and arguments filed 2/9/2018)	
accumulating, using the control circuitry, each respective lowest price stored in the second data structure to compute a second price for receiving current access to the media content series by way of purchasing each respective media asset from the respective content provider that is associated with the respective lowest price using multiple transactions;
							(amendment filed 2/9/2018)
computing, using the control circuitry, a respective lowest respective future price for receiving access to the respective media asset from the respective content provider of the plurality of content providers at a future time; 		(examiner’s amendment 4/27/2018)
storing, using the control circuitry, the respective lowest future price for receiving access to the respective media asset at the future time in a third data structure; and 
							(examiner’s amendment 4/27/2018)
accumulating, using the control circuitry, each respective lowest future price stored in the third data structure to compute a third price for receiving future access to the media content series by way of purchasing each respective media asset from the respective content provider that is associated with the respective lowest future price using multiple transactions at the future time; 					(examiner’s amendment 4/27/2018)
generating for display, using the control circuitry, a plurality of user selectable options for purchasing the media content series comprising: 
a first option, corresponding to the first price, for receiving current access to the media content series by way of the single purchase; 
a second option, corresponding to the second price, for receiving current access to the media content series by way of the multiple transactions; and 

			(amendment filed 2/9/2018 and examiner’s amendment 4/27/2018)
receiving a user selection of one of the plurality of user selectable options; 
			(amendment and arguments file 2/9/2018 and examiner’s amendment 4/27/2018)
determining, using the control circuitry, that the user selection corresponds to a highest of the first price, the second price, and the third price; and 
			(amendment and arguments file 2/9/2018 and examiner’s amendment 4/27/2018)
in response to determining that the user selection corresponds to the highest of the first price, the second price, and the third price, generating for display, using the control circuitry, a warning that a more expensive option was selected.
		(amendment and arguments file 2/9/2018 and examiner’s amendment 4/27/2018)

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 15-17 either completely or partially omit the language of claims 1-14 discussed above and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 15-17 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  
Additionally, reissue oath/declaration filed with this application is defective because it fails to meet the requirements set forth in 37 CFR 1.175(b) (see MPEP § 1414):
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.
The reissue oath/declaration fails to identify a claim that the application seeks to broaden and additionally fails to explain how said claim is being broadened.

Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 15-17 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The claims requires, “generating a candidate collection…”, however the term “candidate collection” is never used in the specification and in turn never defined in any way by the specification.  The examiner strongly recommends relying only on terminology that is actually found in the specification.  Proper correction of the claim is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims requires, “generating a candidate collection…”, however the term “candidate collection” is never used in the specification and in turn never defined in any way by the specification.  The examiner strongly recommends relying only on terminology that is actually found in the specification.  Proper correction of the claim is required.
Examiner notes that the terms “optimization analysis” found in claim 16 and “cost optimization analysis” found in claim 17 are not found in the specification and thus are not clearly defined.  However, because these terms are so broad it does not rise to the level of new matter or indefiniteness; instead it provides an almost indistinguishable limiting factor on those claims that could never possibly be considered novel under any circumstances.  Again, the examiner strongly recommends relying on terminology that is explicitly found in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vosseller (U.S. Patent Application Publication 2007/0204299, published August 30, 2007).
Regarding independent claim 15, Vosseller discloses a computer-implemented method comprising: determining a plurality of content items; 	(paragraphs [0035]-[0038] of Vosseller)
for each of a plurality of content providers, determining respective availability information for each of the plurality of content items; 				(paragraphs [0035]-[0038] of Vosseller)
identifying a set of content providers of the plurality of content providers that provides access to at least one of the plurality of content items based on the availability information; 
						(Fig. 2 and paragraphs [0035]-[0038] of Vosseller)
generating a candidate collection defining which of the plurality of content items to access from which of the set of content providers; and causing to be presented the candidate collection.				
						(Fig. 2 and paragraphs [0035]-[0038] of Vosseller)

Regarding dependent claim 16, Vosseller discloses the method of claim 15 wherein generating the candidate collection comprises performing an optimization analysis (paragraphs [0041]-[0043] of Vosseller).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vosseller (U.S. Patent Application Publication No. 2007/0204299, published August 30, 2007) in view of Wood et al. (hereinafter Wood, U.S. Patent Application Publication No. 2006/0059062, published March 16, 2006).
Regarding dependent claim 17, Vosseller does not explicitly disclose generating the candidate collection comprises performing a cost optimization analysis based on associated costs of accessing each of the plurality of content items.  However, Wood discloses generating a candidate collection (list) comprises performing a cost optimization analysis based on associated costs of accessing each of the plurality of content items (Fig. 10 and paragraphs [0058]-[0060] of Wood).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Vosseller with the notoriously well-known teachings of Wood for cost analysis.  A motivation to combine the references would be that as shown by Wood it is notoriously well-known that it would be advantageous to provide the best available price for an item or service (paragraphs [0058]-[0060] of Wood).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992